DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              SASHA BOWEN,
                                Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D16-3982

                              [May 17, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael Robinson, Judge; L.T. Case No. 08-10785
CF10A.

  Jessica Mishali of The Law Offices of Jessica Mishali, P.A., Fort
Lauderdale, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Kimberly T.
Acuna, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KUNTZ, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.